UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 or [] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 585-724-4000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [X] Smallerreportingcompany [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class NumberofSharesOutstandingat May 1, 2014 Common Stock, $0.01 par value EASTMAN KODAK COMPANY Form 10-Q March 31, 2014 Table of Contents Page Part I.—Financial Information Item1. Financial Statements 3 Consolidated Statement of Operations (Unaudited) 3 Consolidated Statement of Comprehensive Income (Loss) (Unaudited) 4 Consolidated Statement of Financial Position (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Liquidity and Capital Resources 31 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 33 Part II.—Other Information Item1. Legal Proceedings 33 Item6. Exhibits 34 Signature 35 Index to Exhibits 36 2 Part I. FINANCIAL INFORMATION Item1. Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended March 31, Successor Predecessor Revenues Sales $ $ Services 95 Total revenues Cost of revenues Sales Services 74 84 Total cost of revenues Gross profit 86 Selling, general and administrative expenses 87 Research and development costs 27 25 Restructuring costs and other 13 11 Other operating income, net - ) (Loss) earnings from continuing operations before interest expense, other income (charges), net, reorganization items, net and income taxes ) Interest expense 16 24 Loss on early extinguishment of debt - 6 Other income (charges), net 2 (8 ) Reorganization items, net 5 (Loss) earnings from continuing operations before income taxes ) (Benefit) provision for income taxes (7 ) 7 (Loss) earnings from continuing operations ) Earnings (loss) from discontinued operations, net of income taxes 19 ) Net (loss) earnings ) Less: Net income attributable to noncontrolling interests 2 - NET (LOSS) EARNINGS ATTRIBUTABLE TO EASTMAN KODAK COMPANY $ ) $ Basic and diluted net (loss) earnings per share attributable to Eastman Kodak Company common shareholders: Continuing operations $ ) $ Discontinued operations ) Total $ ) $ Number of common shares used in basic and diluted net (loss) earnings per share The accompanying notes are an integral part of these consolidated financial statements. 3 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF COMPREHENSIVE (LOSS) INCOME (Unaudited) (in millions) Three Months Ended March 31, Successor Predecessor NET (LOSS) EARNINGS $ ) $ Other comprehensive (loss) income, net of tax: Currency translation adjustments 1 31 Pension and other postretirement benefit plan obligation activity, net of tax of $0 and $7 for the three months ended March 31, 2014 and 2013, respectively - 41 Total comprehensive (loss) income, net of tax ) Less: comprehensive income attributable to noncontrolling interest 2 - COMPREHENSIVE (LOSS) INCOME, NET OF TAX ATTRIBUTABLE TO EASTMAN KODAK COMPANY $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Unaudited) (in millions) As of As of March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes 53 48 Assets held for sale 95 Other current assets 82 55 Total current assets Property, plant and equipment, net of accumulated depreciation of $116 and $67, respectively Goodwill 96 88 Intangible assets, net of accumulated amortization of $15 and $8, respectively Restricted cash 48 79 Deferred income taxes 44 54 Other long-term assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable, trade $ $ Current portion of long-term debt 4 4 Liabilities held for sale 38 38 Other current liabilities Total current liabilities Long-term debt, net of current portion Pension and other postretirement liabilities Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 5) Equity Common stock, $0.01 par value - - Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income 99 Less: Treasury stock, at cost (3
